SIFTON, District Judge,
concurring:
I concur in the result and in the reasoning of Judge Newman’s thorough opinion with the exception of his conclusion that Exam No. 8155 adequately tested a representative sample of the skills, knowledges and abilities required for police work in New York City. While I join in rejecting *114the argument of the United States as amicus, that the requirement of representativeness means that all the knowledges, skills and abilities needed for police work must be tested, each in its proper proportions, I disagree with the conclusion that an exam which contains omissions as extensive as the present exam meets the “representativeness requirements to an adequate degree.”
As Judge Newman correctly points out, Exam No. 8155 failed to test for human relations skills despite the City’s job analysis which found, not surprisingly, that such skills constitute a significant part of police work in New York City-sufficiently important to warrant devoting 30 of the exam’s 100 questions to determining whether the applicants possessed them and in what degree. Unfortunately, as Judge Newman so well explains, the portion of the exam which attempted to test for human relations skills in fact simply replicated other portions of the exam which tested the applicants’ abilities to remember details, fill out forms, and apply general principles in specifically described factual settings. In my view, an exam which does not test for a skill or ability determined to constitute close to one-third of the talents required for success on the job cannot be called representative in any meaningful sense.
The legal effect of excusing a lack of representativeness of these dimensions, as Judge Newman’s opinion appears to do, because the record does not contain evidence that a test for the relevant skills or abilities is “readily available and realistically feasible,” appears to me, with all due respect, to shift to plaintiffs the burden of explaining the exam’s racially disparate impact. The practical effect of validating a test for New York City police work which does not examine for human relations skills is to leave out of the entry level employment decision an area of qualifications in which minority groups would, one must assume, perform well despite educational and other deprivations. The immediate consequence of the decision is that high performance in the area of human relations skills will not be available to alter the overall assessment of applicants who perform less well in other areas.
Nor will refinements in rank-ordering or in the determination of an appropriate cutoff score overcome the effect of an omission of these dimensions. Selection at random or in rank order without the benefit of any assessment of the applicants’ performance in one large area of police work will reflect the same racial disparities as exist in the pool from which random selection is made or in the ranks established by the unrepresentative test.1

. Of course, an unrepresentative exam-as is the case with exams at other stages of the qualification process for New York City police work-can be administered on a pass/fail basis as part of a larger qualification process provided the cut-off score represents that level of skills shown to be the level below which an applicant is disqualified for police wont. There is, in other words, no objection on grounds of discriminatory impact to a test which eliminates those whose skills and abilities in the areas actually tested for are so low as to disqualify the applicant no matter how well he or she might perform in other untested areas.